Dear Auditor McCaskill:
This office received your letter dated May 4, 2006, submitting a revised fiscal note and fiscal note summary prepared pursuant to Section 116.190.4, RSMo. Supp. 2005 and Section 116.175, RSMo. 2000, for an initiative petition (version 2) submitted by Patrick Tuohey, to modify Section 26 of Article I of the Constitution of Missouri, relating to eminent domain. The fiscal note summary states as follows:
  The total cost or savings to state and local government entities cannot be known, however, costs to state government are estimated to exceed $100,000. Estimated costs to local governments will vary, but could be significant.
Under Section 116.175, we approve the legal content and form of the fiscal note summary. Because our review of the fiscal note summary is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Very truly yours,
    JEREMIAH W. (JAY) NIXON Attorney General